Citation Nr: 0832771	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-00 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
benefits received for a dependent child in an amount 
calculated as $8,334.67. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to March 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 decision of the Committee on 
Waivers & Compromises of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.

Although the veteran requested a Board hearing in his VA Form 
9, he withdrew that request in April 2008.


FINDING OF FACT

Recovery of the overpayment of benefits received for a 
dependent child in an amount calculated as $8,334.67 would 
not be against equity and good conscience. 


CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of 
benefits received for a dependent child in an amount 
calculated as $8,334.67 are not met.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has considered whether the provisions of the 
Veterans Claims Assistance Act (VCAA) are applicable to the 
appeal.  The VCAA and implementing regulation do not apply in 
waiver cases because the statutory right to request waiver of 
recovery of indebtedness within Chapter 53 of Title 38 of the 
United States Code contains its own notice provisions.  See 
Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. 
Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 
5302 (West 2002).  Accordingly, the Board will proceed to 
address the merits of the appeal.

Legal Criteria

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has defined bad faith as "a willful intention to seek 
an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 
257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) 
define bad faith as an unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt. 

(2) Balancing of faults.  Weighing fault of the debtor 
against Department of Veterans Affairs fault. 

(3) Undue hardship.  Whether collection would deprive the 
debtor or family of basic necessities. 

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended. 

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor. 

(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).

Analysis

In August 2002, the RO decided to add the veteran's daughter, 
K., as a school age dependent to VA's award of compensation 
benefits with a payment start date of July 1, 2002.  The 
monthly entitlement amount was to be $2,483.00, which the RO 
anticipated would be reduced to $2,287.00 on May [redacted], 2007, 
when K. reached her 23rd birthday and was no longer a 
dependent on his award.  In an October 2005 letter, the RO 
informed the appellant that it proposed to reduce his 
payments from $2,483.00 to $2,287.00, effective July 1, 2002.  
A change in K.'s dependency status was cited as the reason 
for the proposed reduction.  The October 2005 proposed 
decision relied on the veteran's failure to furnish a VA Form 
21-8960 (Certification of School Attendance or Termination) 
as evidence justifying the decision to remove K. as a 
dependent, effective July 1, 2002.  

Evidence of record confirms that K. began receiving Chapter 
35 benefits on August 26, 2002.  In a February 2006 letter, 
the RO informed the veteran of its proposal to change the 
removal date to August 26, 2002, based on evidence received 
in November 2005 Education Master Record Eligibility and 
Entitlement Data confirming K.'s receipt of Chapter 35 
benefits beginning on August 26, 2002.  In February 2006, the 
RO terminated the additional benefit for K. as a school age 
dependent, effective August 26, 2002.  This resulted in the 
overpayment at issue in the amount of $8,334.67.

In February 2006, the veteran requested a waiver of recovery 
of the overpayment.  The request was denied, and the appeal 
ensued.

The Board notes initially that this case does not involve a 
challenge to the validity of the debt or the amount of the 
overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  The veteran's sole contention is that he thought his 
daughter K. should have been automatically removed from his 
benefit award when she started college in September 2002.  In 
his February 2006 request for a waiver of recovery of the 
overpayment, the veteran cited his VA Form 21-674 (Request 
for Approval of School Attendance), received in May 2002, 
wherein he stated that his daughter was to start or expected 
to start her course of study in college on August 26, 2002.  

There is no indication in this case that the overpayment 
resulted from fraud, misrepresentation, or bad faith on the 
appellant's part.  

In terms of balancing the relative faults, the Board finds 
that the veteran was solely at fault in the creation of the 
overpayment.  In the August 2002 letter informing him that 
his daughter K was added to his award, the veteran was 
specifically informed that he must inform the RO right away 
if there was any change in the status of his dependents.  It 
was the veteran's failure to do so that resulted in the 
overpayment.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the appellant.  
The veteran has submitted financial status reports dated in 
June 2006.  He reported a total monthly income of $3,725 for 
himself, and $5,756 when his own total monthly income is 
combined with his spouse's total monthly income of $2,031.  
As to his own monthly income, he reported $1,197 in pension, 
compensation, or other income from the Social Security 
Administration, and $2,528 in such income from VA.  

The veteran reported that total monthly expenses were 
$6,350.56, consisting of $1,190.45 for rent or mortgage, $320 
for food, $691.37 for utilities and heat.  He reported 
$3,112.70 for other living expenses, of which $224 was for 
phone bills, $416.70 was for home and car insurance 
(undifferentiated as reported), $960 was for property taxes, 
$103 was for cable and Internet services, $360 was for 
automobile expenses, $27 was for water, $27 was for 
newspapers, $320 was for domestic help, $200 was for 
entertainment, $150 was for clothing, $40 was for dry 
cleaning, $50 was for lunches, $160 was for the church, and 
$75 was for medical expenses.  The veteran listed monthly 
payments on installment contracts and other debts totaling 
$1,036.97 per month, of which $386.97 was for one automobile 
loan, $360 was for another automobile loan, and $290 was for 
credit cards.  

Subtracting the veteran's reported monthly income of $5,756 
for both himself and his spouse from his reported monthly 
expenses of $6350.56 results in a deficit of $594.56. 

The veteran reported that his assets included $2,700 in cash 
in the bank, $800 in cash on hand, $3,740 in stocks and 
bonds, a home with a resale value of $180,000 and farmland 
with a resale value of $70,000; therefore, he reported real 
estate totaling $250,000 in resale value.  Among his assets, 
the veteran also listed three automobiles with resale values 
of $9,000, $7,000, and $12,000, respectively.  It appears he 
does not have clear title to two of these cars because he 
still reports monthly amounts due for two automobile loans 
among his monthly payments due on installment contracts and 
other debts.

As to total debt obligations outstanding, the veteran 
reported amounts due monthly totaling $2,877.42 for the sum 
of debt obligations for a home mortgage, two car loans, and 
two credit cards, and amounts past due totaling $221,600 for 
the sum of debt obligations to the Small Business 
Administration, the Internal Revenue Service (IRS), and the 
New York State Department of Taxation and Finance.  The 
veteran reported that he owes the IRS $13,600 in amounts past 
due.

The question before the Board is whether repayment of the 
$8,334.67 indebtedness over time on a regular, scheduled 
basis would deprive him or his family of life's basic 
necessities: shelter, food, clothing, and health needs.  The 
Board finds that it would not.

Even were the veteran to make complete repayment immediately, 
instead of periodic repayment of the debt obligation, he 
would be able to eliminate this debt obligation in almost one 
stroke without so much as touching any of life's basic 
necessities.  For example, the addition of the veteran's cash 
in the bank ($2,700), cash on hand ($800), and stocks and 
bonds ($3,740) (assuming no change in their value) to his 
monthly expenses for cable and Internet expenses ($103), 
newspapers ($27), domestic help ($320), entertainment ($200), 
dry cleaning ($40), and church donations ($160), the result 
is $8,090.  Were the overpayment repaid in periodic 
installments, there would be no measurable impact on any of 
life's basic necessities.

The Board also finds that recovery of the overpayment would 
not defeat the purpose of the benefit.  In this regard the 
Board first notes that from August 26, 2002, the veteran's 
daughter K. was no longer a dependent.  He had no need for 
the income for her as a school age dependent because she was 
receiving Chapter 35 benefits from August 26, 2002.

Moreover, as the $8,334.67 represents an amount to which the 
veteran was clearly not entitled, the Board finds that he 
would be unjustly enriched if allowed to keep the 
overpayment.  Finally, there is no indication or allegation 
that the veteran changed his position to his detriment in 
reliance on VA benefits, resulting in relinquishment of a 
valuable right or incurrence of a legal obligation.  

For the reasons discussed above, the Board concludes that 
recovery of the overpayment of benefits would not be against 
equity and good conscience.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the appellant 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to waiver of the recovery of an overpayment of 
benefits received for a dependent child in an amount 
calculated as $8,334.67, is denied.

        
        
____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


